Title: To James Madison from William Kirkpatrick, 10 May 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


10 May 1802, Málaga. Reports arrival of Philadelphia, Essex, and Constellation since his dispatch of 22 Apr.; “they all proceeded on the 3 Instant for Gibraltar, where I have already advice of their arrival.” Encloses a royal order [not found] granting premiums on certain items exported from Spain to foreign ports in Spanish vessels. Another royal order has been issued which removes the duty on pitch and tar imported into Spain in Spanish vessels. Encloses a note, a copy of which he has forwarded to Charles Pinckney, describing “further discriminations made by this Government in favor of its own Navigation.”
 

   
   RC and enclosure (DNA: RG 59, CD, Málaga, vol. 1). RC 2 pp.; docketed by Brent. Postmarked Boston, 9 July. For surviving enclosure, see n. 1.



   
   Kirkpatrick enclosed a statement dated 2 Apr. 1802 (3 pp.) in which he argued that “the Spanish Government has … imposed such extravagant duties on the importation of all the Productions of the West Indies by foreign Vessels, as to amount to a total Prohibition.”



   
   A full transcription of this document has been added to the digital edition.

